Citation Nr: 1307471	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  06-00 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 21, 2009, and a rating in excess of 50 percent from April 21, 2009.

2.  Entitlement to total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and son


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the in Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned an initial 30 percent evaluation, effective from April 2, 2004.

In June 2007, the Veteran testified along with his son at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is associated with the claims file.

In April 2008, the Board remanded this case for additional development.

In July 2009, the Board granted a 50 percent evaluation for PTSD, effective from April 21, 2009, and denied an evaluation in excess of 30 percent prior thereto.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued an order granting a September 2010 joint motion to vacate the Board's decision that denied an evaluation in excess of 30 percent prior to April 21, 2009, and an evaluation in excess of 50 percent on and after April 21, 2009, and to remand those matters to the Board for reconsideration.  It was specifically requested in this joint motion that the newly assigned 50 percent rating on and after April 21, 2009, not be disturbed.  The appeal was returned to the Board for action consistent with the September 2010 joint motion and Court order.

The Board notes that the Veteran indicated in an October 2010 90- Day Letter Response Form that he was submitting the enclosed argument and/or evidence.  He further indicated that he wished to have his case remanded back to the agency of original jurisdiction (AOJ) for review of this newly submitted evidence.  The Veteran attached a February 2, 2006, private medical record with this response form.  However, the Board notes that a copy of this February 2, 2006, private medical record was previously associated with the claims file in February 2006.  Therefore, as this evidence is not new, the Board finds no basis to remand the Veteran's appeal for initial consideration of this evidence by the AOJ.

In January 2011, the Board denied an initial rating in excess of 30 percent for PTSD prior to April 21, 2009, and a rating in excess of 50 percent from April 21, 2009.  The Veteran appealed the Board's decision to the Court and the Court issued a Memorandum Decision setting aside the Board decision and remanding the matters for adjudication consistent with the Court decision.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the entire appeal period, resolving all doubt in favor of the Veteran, the impairment from the Veteran's PTSD more nearly approximates deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total occupational and social impairment.

2.  For the entire appeal period, the Veteran has been unable to obtain or retain substantially gainful employment due to service-connected PTSD.


CONCLUSIONS OF LAW

1. For the entire appeal period, the criteria for a 70 percent rating for PTSD, and no more, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of the claim.  In addition, all relevant evidence has been obtained and associated with the file, including a 2009 VA examination that thoroughly describes the severity of the Veteran's service-connected disability.  The Board is of the opinion that this examination, in conjunction with the other evidence of record, provides sufficient basis for evaluating the claim, and that no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).

II.  Evaluation of PTSD

The Veteran seeks an initial evaluation in excess of 30 percent for PTSD prior to April 21, 2009, and a rating in excess of 50 percent from April 21, 2009.

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evaluation of PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.
A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).
A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Factual Background

The Veteran served during the Vietnam era.  He applied for VA benefits in April 2004.

Report of private examination dated in June 2004 reflects that the Veteran had applied for "readjustment counseling."  He was diagnosed with PTSD.  Symptoms were sleep difficulty; a high level of anxiety; extreme fearfulness; and suspiciousness.  The Veteran reported disturbing dreams of his Vietnam experience with frequent waking.  He said he had anxiety attacks "all the time."  A GAF score of 32 was assigned.

Report of VA psychiatric examination dated in December 2004 reflects that the Veteran was divorced, had two adult sons, lived with his sister, and had not worked for the past 18 months.  He reported "doing some painting" for his sister.  His symptoms included deteriorating sleep to the point that he was afraid to go to sleep; night sweats 2 to 3 nights a week; flashbacks; lack of trust; introversion; paranoia around people; a preference to be alone; upset over trivial matters; intrusive thoughts about Vietnam friends; feelings of hopelessness; and avoidance of intrusive thoughts or stimuli associated with Vietnam.  The Veteran indicated that he was not interested in any social activities and felt detached and estranged from society.  The Veteran reported anxiety attacks but not to the point of panic attacks.  He reported that he had poor impulse control, stating that he has thrown and broken things, but he did not touch people.  Objectively, the Veteran was fully oriented to date, place and person; mood was very depressed and affect was tearful; and concentration and attention were very poor-the examiner noted that he was "spacing out" during the interview.  Speech was normal.  There were no suicidal or homicidal ideations, inappropriate behavior, obsessive or ritualistic behavior, or hallucinations.  The examiner noted that the Veteran had poor sleep quality and quantity, increased arousal, outbursts of anger, very-very poor concentration, hypervigilance, and severe exaggerated startle response.  PTSD was diagnosed and a GAF of 60 assigned.

A May 2005 letter from the Veteran's private psychologist reflects that the Veteran had intrusive thoughts of combat; concentration difficulties; an exaggerated startle response; heightened arousal indicated by extreme anxiety; and agitation and poor concentration.  He stated that these symptoms were "frequently interfering with his vocational activities."  It was noted that the Veteran had not had steady employment in at least the past 10 years.  The provider reported that the Veteran was somewhat emotionally cut off from others and suspicious of the motivations of others resulting in virtual social isolation and disengagement from his spouse.  Also, he noted symptoms of dysphoria, hopelessness and lack of motivation consistent with major depression.  The provider noted that the Veteran was worse than when last evaluated and totally unemployable as he was nearly a recluse due to his PTSD symptoms.  A current GAF score of 32 was assigned.

A February 2006 letter from the Veteran's private psychologist reflects his opinion that the Veteran's symptomatology and functioning had worsened since his May 2005 letter.  The Veteran symptoms included intrusive thoughts of combat; concentration difficulties; occasional nightmares with sleep difficulties; exaggerated startle responses; heightened arousal as indicated by extreme anxiety and agitation; and poor concentration that frequently interferes with vocational activities.  It was noted that the Veteran had not held steady employment for, at least, the past 10 years; he was emotionally cut off from others; and that he was suspicious of the motivation of others resulting in his virtual isolation and disengagement from his spouse.  It was further noted that the Veteran had attempted short-term employment, but was terminated due to agitation and verbal exchanges with his coworkers.  The psychologist reported that the Veteran's depression had worsened to the point of episodic suicidal ideation; that his level suspiciousness bordered on delusions of persecution ("Everyone is against me."); that the Veteran continued to be totally unemployable; and that he was nearly a recluse due to his PTSD symptoms.  A GAF score of 30 was assigned.

The Veteran testified in June 2007 that his symptoms included an inability to be around people, outbursts of anger, paranoia, sleep impairment, nightmares, hypervigilance, memory impairment when he is stressed about things, depression, and an inability to form close relationships.  He reported that he had been unemployed for many years and was divorced.  The Veteran reported that he has tried to find work, but has been unable to obtain work because "it's hard to be around people."  Transcript at 4.  The Veteran reported that he has received treatment for PTSD for the past 4 years.  The Veteran reported that he had frequent nightmares, panic attacks, and physical symptoms when in an enclosed area or around groups of people, such as, hyperventilation.  He indicated sleeping 2 hours a night and then sometimes going 2 days without sleep.  Transcript at 10.  He described "securing the area" of his home and his son testified that neighbors had told him of his father's hypervigilant behavior.  The Veteran denied any episodes of violence.

Report of VA examination dated in April 2009 reflects complaints of a lot of depression (chronic sadness, diminished enjoyment of activities, and poor motivation); anxiety; hopelessness; distrust of others and avoidance of people; "a little bit" of  paranoia; feelings of vulnerability; difficulty concentrating; and hypervigilance and exaggerated startle response.  He stated that lives with his sister but had difficulties getting along with her and her boyfriend.  He denied any serious relationships since his divorce because that makes him feel vulnerable.  He reported contact with his grandchildren and helping out with them.  He reported that he sees his oldest son a lot and they have a pretty good relationship.  He reported spending a lot of time alone.  He reported that his typical day involves going with friends to hunt rocks in the hills for 2 or 3 hours, which he finds soothing; helping a friend get cars to work on; watching television; sleeping 4 hours; and waking at 9am.  Objectively, the Veteran was fully oriented, but appeared disheveled with slightly slurred speech.  His mood was anxious and depressed; affect was restricted; attention was impaired (he was easily distracted); and thought process was circumstantial and thought content was paranoid.  The Veteran reported some ritualistic behaviors, such as, throwing salt over the shoulder and avoiding black.  He had panic attacks once or twice a month.  The Veteran was unable to maintain minimum hygiene.  There was mild impairment of remote memory and moderate impairment of recent memory.  The examiner stated that the Veteran's symptoms interfered with social functioning and undermined his ability to obtain or maintain employment.  The examiner noted that the Veteran had indicated he lost his jobs due to his inability to get along with others, but later stated that he had lost his jobs due to downsizing or changes in those companies.  The Veteran reported that he lost his last job because his employer had retired.  The examiner noted that the Veteran's work history primarily involved physical labor and his age would likely preclude that type of employment.  A GAF score of 52 was assigned.  Testing was administered and the Dissociation and Impaired Self-Reference Scales score indicated that the Veteran had difficulty maintaining contact with reality under conditions of stress and/or demand.

Analysis

Having carefully reviewed the evidence of record, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent rating for the entire appeal period, that is, the period of time both prior to and from April 21, 2009.  38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Total social impairment is not demonstrated at any time during the appeal period.

The record shows symptoms of sleep difficulty, anxiety, fearfulness, suspiciousness on private evaluation in June 2004.  At that time, anxiety was described as at a "high level" and the Veteran reported anxiety attacks all the time.  However, The Veteran explained on VA examination in December 2004 that his anxiety attacks were not to the point of panic attacks.  Both in June 2004 and in December 2004, the Veteran reported fearfulness-which was described in December 2004 as associated with going to sleep-and suspiciousness or lack of trust-which was described in December 2004 as paranoia around people.  The Veteran reported a multitude of symptoms in December 2004 that he had not previously reported during his private evaluation:  Night sweats; introversion; a desire to be alone; upset over trivial matters; avoidance of intrusive thoughts or stimuli; and mood disturbances, such as, feelings of hopelessness, lack of interest in social activities, and feelings of detachedness or estrangement from society.  He also reported poor impulse control.  However, he did not indicate regular or frequent loss of impulse control, and expressly denied being violent against others (stating that he did not touch people).  In December 2004, the Veteran was described by the VA examiner as very depressed, noting a tearful affect; he was further described as having very-very poor concentration, noting that he was spaced out during the interview; and he had a severe exaggerated startle response.  Increased arousal, poor sleep quality, and hypervigilance were also noted by the VA examiner in December2004.  Private evaluation in May 2005 reflects mostly the same symptoms except anxiety was described as "extreme" and the Veteran was noted to be emotionally cut off from others due to suspicion of their motivations.  Extreme anxiety was again in private evaluation dated in February 2006 along with the continuation of the symptoms previously reported.  At this time, depression was described as so severe that he now had episodic suicidal ideation.

Specifically, the Board has considered the February 2006 findings for depression with episodic suicidal ideation and the argument that the Veteran had near-continuous depression warranting a higher rating.  However, while the evidence of record shows near-continuous depression, the report of episodic suicidal ideation is an isolated finding and the record does not show that depression affected the Veteran's ability to function independently, appropriately, and effectively.  The examinations prior to and after February 2006 reflect no complaints of suicidal ideation.  Also, neither the lay nor the medical evidence reflects any suicidal intent or plan.  The evidence shows that the Veteran had disturbances of motivation and mood, but that he did not rely on others for the activities of daily living, he had attempted to obtain employment, and that he engaged in meaningful relationships with friends and family-the Veteran went rock hunting with friends, helped out a friend regularly with locating cars to repair, and in the past assisted with the care of his grandkids.

The Board has considered the Veteran's anxiety, which has been characterized as "high" and "extreme."  It was noted on the 2009 VA examination report that he spent considerable energy managing his anxiety.  However, he denied near-continuous panic.  He reports panic attacks occur once or twice a month.  As such, the Board finds that the frequency and severity of his anxiety is significantly less than that contemplated by the next higher rating.

The Board has further considered the medical evidence reflecting that the Veteran was living in virtual isolation due to the severity of his PTSD symptoms.  However, the Board finds that this is not borne out by the record.  VA examination reports dated in 2004 and 2009 reflect that the Veteran lived with his sister and her boyfriend/husband.  VA examination reported dated in April 2009 shows that the Veteran's daily regimen involved rock hunting with friends and helping a friend locate cars to repair.  Clearly, the Veteran leaves his home regularly and has contact with friends and the community at large.  Therefore, the Board finds that, while the Veteran may have reclusive tendencies and a desire to isolate, he nonetheless is able to engage in activities he enjoys and with persons outside his home.

The Board has considered the evidence showing that the Veteran's paranoia bordered on delusions of persecution.  However, none of the evidence shows that the Veteran is, in fact, delusional, and the evidence suggesting that his paranoia is close to delusions of persecution constitutes an isolated medical finding in the record, which appears to have been predicated solely on the Veteran's statement that "Everyone is against me."  Because neither the lay nor the medical evidence before or after the February 2006 report of paranoia bordering on delusions of persecution shows similar findings, the Board finds that this symptom is not of the frequency, severity or duration to warrant the next higher evaluation.

The Board has considered the GAF scores of 32 and 30.  Under the DSM-IV, these scores represent some impairment in reality testing or communication or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  The Board finds that the assigned GAF scores by the private examiner have limited probative value as the symptoms cited by the examiner lack any context.  None of the private evaluations reflect any specific information concerning the Veteran's occupational or social functioning to include any mention of the Veteran's living situation with his sister, his relationship to his children, or whether his had friends or recreated outside the home.  While these evaluations quickly conclude that the Veteran lives in virtual isolation, this is not supported by any history given in the evaluation reports or on VA examinations.  Also, the private evaluation reports reference that the Veteran was disengaged from his spouse and working to maintain a connection in their relationship when the record shows that the Veteran was divorced for many years and throughout the appeal period.

Also, although the Veteran reported dissociative episodes (he forgets where he was in certain areas of the house or outside the house) on VA examination in December 2004, there is no indication as to the frequency or duration of these episodes and the subsequently dated medical evidence shows no similar reports by the Veteran-suggesting that the episodes were infrequent and of diminished impact on his daily functioning.  On VA examination in December 2004, the examiner found him to have very poor concentration and memory, "spacing out" during his interview.  However, mental status examination showed that his long-term and short-term memory were intact.  Immediate memory was described as only "a little bit abnormal due to his distraction."  The Veteran's distraction noted on this examination is not replicated on subsequent VA examination, or shown on any of the private evaluations.  As such, the Board finds that the Veteran's dissociative episodes and memory impairment are not of the severity, frequency, or duration contemplated by the next higher evaluation.

In summary, the Board believes that the now assigned 70 percent disability rating contemplates the frequency, severity, and duration of his symptoms resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  The evidence does not show total social impairment as required for a 100 percent disability rating.  The Board acknowledges that report of VA examination dated in April 2009 shows worsening symptoms to include slurred speech, near-continuous anxiety and depression affecting his ability to function appropriately as illustrated by his neglect of personal appearance and hygiene, and difficulty maintaining contact with reality under conditions of stress and/or demand.  However, the Veteran was able to sustain meaningful relationships with family and friends; therefore, total social impairment is not shown.  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level as discussed above.

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe he meets the criteria for the next higher disability rating, his complaints and the medical findings do not meet the requirements for the next higher rating.

Accordingly, resolving all doubt in favor of the Veteran, the Board finds a 70 percent rating for the appeal period is warranted, and there is no basis for a staging the rating.  38 U.S.C.A. § 5107; Gilbert, supra; Fenderson supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2012).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted

III.  Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2012).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, nonservice-connected disabilities and advanced age may not be considered.

Having carefully reviewed the evidence, the Board finds that the Veteran is unable to obtain and maintain substantially gainful employment as a result of PTSD.  In this case, the Veteran is service connected for PTSD at the 70 percent disability level.  He meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a). Additionally, the Veteran has limited education and work experience.  He has been unemployed for many years and, although he obtained some work during the appeal period, he was unable to retain such work.  The Veteran has a high school diploma and has occupational experience as an optical lab technician, warehouseman, truck driver, and furniture broker.  He last worked in 2003.  The Veteran's private psychologist indicated that the Veteran was unemployable due to service-connected PTSD symptoms and report of VA examination dated in April 2009 reflects that the Veteran's PTSD symptoms undermined his ability to obtain or maintain employment.  The Veteran has indicated that his irritability and inability to get along with other greatly impacted his ability to retain work, and the Board observes that the Veteran is compromised by poor sleep quantity and quality, along with symptoms of paranoia and suspicion, impairment of mood and motivation, some memory impairment.  Also, the record shows that the Veteran has difficulty maintaining contact with reality under conditions of stress and/or demand.

In weighing the evidence, the Board finds that the evidence of record establishes that the Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disability.  Accordingly, the Board finds that entitlement to TDIU is warranted.  See 38 C.F.R. §§ 3.102, 4.16(a).


ORDER

A 70 percent evaluation for PTSD is granted, subject to the criteria applicable to the payment of monetary benefits.

TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


